        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 1 of 34



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,
              Plaintiff,
                                                ORAL ARGUMENT
              v.                                  REQUESTED
KEVIN ROBILLARD,
                                            Civil Action No. 1:19-cv-03366-
and                                                     RCL

HUFFINGTON POST,
and
TESSA STUART,
and
ROLLING STONE,

              Defendants.


      PLAINTIFF SHERIFF ARPAIO’S OPPOSITION TO THE ROLLING STONE
                    DEFENDANTS’ MOTION TO DISMISS




Dated: February 18, 2020                  Respectfully submitted,

                                           /s/ Larry Klayman
                                          Larry Klayman, Esq.
                                          D.C. Bar No. 334581
                                          Chairman and General Counsel
                                          FREEDOM WATCH, INC.
                                          2020 Pennsylvania Ave. N.W.
                                          Suite 345
                                          Washington, DC 20006
                                          Tel: (561) 558-5336
                                          Email: leklayman@gmail.com

                                          Attorney for Plaintiff
            Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 2 of 34



                                                   TABLE OF CONTENTS

INTRODUCTION ................................................................................................................................. 1

THE ARTICLE AT ISSUE ................................................................................................................... 3

LEGAL STANDARD ........................................................................................................................... 4

ARGUMENT ........................................................................................................................................ 4

          This Court Erroneously and Inexplicably Dismissed Arpaio I With Prejudice When
          Amending the Complaint Would Have Cured Any Alleged Deficiencies................................ 4

          Plaintiff Sheriff Arpaio Sufficiently States Claims for Defamation Per Se, Defamation,
          and Defamation by Implication Because Defendants Acted With Actual Malice and Their
          False Statements Concerning Plaintiff Sheriff Arpaio Are Not Substantially True ................. 5

                     Defamation Per Se ........................................................................................................ 5

                     Defamation by Implication............................................................................................ 7

                     Plaintiff Sheriff Arpaio Sufficiently Pleads that the Rolling Stone Defendants
                     Acted With Actual Malice............................................................................................. 6

                     The Rolling Stone Defendants’ False Statements Are Not Substantially True and
                     this Court Already Ruled that the Rolling Stone Defendants Are Not Shielded by
                     the Substantial Truth Doctrine .................................................................................... 20

          Plaintiff Sheriff Arpaio Sufficiently States Claims for Tortious Interference With
          Prospective Business Relations and False Light Because His Defamation Claims Survive
          and He Pleads the Requisite Elements .................................................................................... 21

                     The Tortious Interference Claim Survives a Motion to Dismiss ................................ 21

                     The False Light Claim Survives a Motion to Dismiss ................................................ 24

CONCLUSION ................................................................................................................................... 25




                                                                      i
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 3 of 34



                           TABLE OF AUTHORITIES

Cases

Afro-American Publ’g Co. v. Jaffe,
      366 F.2d 649 (D.C. Cir. 1966)……………………………………………………………...                6

Am. Postal Workers Union v. U.S. Postal Servs.,
      265 U.S. App. D.C. 146, 830 F.2d 294 (1987)……………………………………………          18

Armstrong v. Simon & Schuster,
      649 N.E. 825 (N.Y. 1995) …………………………………………………………………                     8

Ashcroft v. Iqbal,
       556 U.S. 662 (2009)……………………………………………………………………….                      13

Arpaio v. Zucker, et al.,
       18-cv-02894………………………………………………………………………………. 2, 3, 4

Ball v. E.W. Scripps Co.,
        801 S.W.2d 684 (Ky. 1990)……………………………………………………………….. 14

Bean v. Gutierrez,
       980 A.2d 1090 (D.C. 2009)……………………………………………………………….. 24

Behrendt v. Times-Mirror Co.,
      30 Cal. App. 2d 77 (1938)………………………………………………………………… 19

Benic v. Reuters America, Inc.,
       357 F. Supp. 2d 216 (D.D.C. 2004)……………………………………………………… 20, 21

Benz v. Wash. Newspaper Publ’g Co., LLC,
       2006 U.S. Dist. LEXIS 71827 (D.D.C. Sept. 29, 2006)………………………………….. 24, 25

Browning v. Clinton,
      292 F.3d 235 (D.C. Cir. 2002)…………………………………………………………….                 22

Cottell v. Smith,
        299 Ga. 517 (2016)………………………………………………………………………...                     7

Davis v. Marxhausen,
       103 Mich. 315, 61 N.W. 504 (Mich. 1894)……………………………………………….           18

Di Lorenzo v. New York News, Inc.,
       81 A.D.2d 844 (App. Div. 2d Dept. 1981)………………………………………………..17, 18




                                      ii
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 4 of 34



Doe v. Bernabei & Wachtel, PLLC.,
       116 A.3d 1262 (D.C. 2015)………………………………………………………………                     24

Dixie Fire Ins. Co. v. Betty,
       101 Miss. 880, 58 So. 705 (Miss. 1912)…………………………………………………..           18

Edmond v. Am. Ed. Servs.,
     823 F. Supp. 2d 28 (D.D.C. 2011)………………………………………………………….                  6

Ellis v. Brockton Publishing Co.,
         198 Mass. 538 (1908)…………………………………………………………………….                     19

Fiber Sys. In’l v. Roehrs,
       470 F.3d 1150 (5th Cir. 2006)……………………………………………………………... 13

Fleming v. AT&T Information Services, Inc.,
      878 F.2d 1472 (D.C. Cir. 1989) ……………………………………………………………                  7

Flowers v. Carville,
      310 F.3d 1118 (9th Cir. 2002)……………………………………………………………...                 9

Foman v. Davis,
      371 U.S. 178 (1962)……………………………………………………………...................           4

Gertz v. Robert Welch,
       418 U.S. 323 (1974)……………………………………………………………………….                       19

Harte-Hanks Commc’ns., Inc. v. Connaughton,
      491 U.S. 657 (1989)……………………………………………………………………… 14, 15, 17

Herbert v. Lando,
      441 U.S. 153 (1979)………………………………………………………………………. 11, 14, 16

Hettinga v. United States,
       677 F.3d 471 (D.C. Cir. 2012)……………………………………………………………...                4

Howard University v. Best,
     84 A.2d 958 (D.C. 1984)…………………………………………………………………...                      5

Hutchinson v. Proxmire,
       443 U.S. 111 (1979)……………………………………………………………………….                        9

Kerwick v. Orange County Publication Division of Ottaway Newspapers, Inc.,
      52 N.Y.2d 625 (1981)……………………………………………………………………..                       17

Kimmel v. Gallaudet Univ.,



                                      iii
       Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 5 of 34



     639 F. Supp. 2d 34 (D.D.C. 2009)………………………………………………………… 22

Koontz v. Weide,
       111 Kan. 709, 208 P. 651 (Kan. 1922) ……………………………………………………. 18

Levy v. American Mut. Ins. Co.,
        196 A.2d 475 (D.C. 1964)………………………………………………………………… 15

Lohrenz v. Donnelly,
      223 F. Supp. 25 (D.D.C. 2002)……………………………………………………………. 11, 17, 20

Mazur v. Szporer,
      2004 U.S. Dist. LEXIS 13176 (D.D.C. June 1, 2004) …………………………………… 5-6

McBride v. Merrell Dow & Pharmaceuticals,
      717 F.2d 1460 (D.C. Cir. 1983)…………………………………………………………                      16

Moldea v. New York Times Co.,
      15 F.3d 1137 (D.C. Cir. 1994)…………………………………………………………….. 6, 7, 25

Moss v. Stockard,
       580 A.2d 1011 (D.C. 1990)……………………………………………………………….. 5, 20

Nanko Shipping, USA v. Alcoa, Inc.,
      107 F. Supp. 3d 174 (D.D.C. 2015)……………………………………………………….. 22, 23

Newton v. National Broadcasting Co.,
      930 F.2d 662 (9th Cir. 1990)……………………………………………………………… 15

New York Times v. Sullivan,
      376 U.S. 254 (1964)………………………………………………………………………. 12, 16

Nichols v. Greater Se. Cmty. Hosp.,
       No. 03-cv-2081 (JDB), 2005 WL 975643 (D.D.C. Apr. 22, 2005)………………………..    4

Post Publishing Co. v. Butler,
       137 Fed. 723 (6th Cir. 1906)……………………………………………………………….. 19

Rogers v. Florence Printing Co.,
       106 S.E.2d (S.C. 1958) …………………………………………………………………..                       18

Rosenbloom v. Metromedia, Inc.,
      403 U.S. 29 (1971) ………………………………………………………………………... 20

St. Amant v. Thompson,
       390 U.S. 727 (1968)……………………………………………………………………….. 12-13



                                      iv
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 6 of 34




Storey v. Wallace,
       60 Ill. 51, 56 (1871).………………………………………………………………………. 17

Taylor v. Hearst,
       107 Cal. 262, 40 P. 392 (1895)…………………………………………………................. 19

Tresca v. Maddox,
       11 La. Ann. 206 (1856), …………………………………………………........................... 19

Wallace v. Skadden, Arps, Slate, Meagher and Flom,
      715 A.2d 873 (D.C. 1988)……………………………………………………………….                        5

Wasserman v. Times, Inc.,
      424 F.2d 920 (D.C. Cir. 1970)……………………………………………………………                     8

Weyrich v. New Republic, Inc.,
      235 F.3d 617 (D.C. Cir. 2001)……………………………………………………………..7, 15

Whitcomb v. Hearst Corp,
      329 Mass. 193, 107 N.E.2d 295 (Mass. 1952)…………………………………………….18, 19

White v. Fraternal Order of Police,
       909 F.2d 512 (D.C. Cir. 1990)……………………………………………………………..7, 15, 24, 25

White v. Sun Publishing Co.,
       164 Ind. 426, 73 N.E. 890 (1905)…………………………………………………………. 19

Wildearth Guardians v. Kempthorne,
      592 F. Supp. 2d 18 (D.D.C. 2008)………………………………………………………….                  4

Rules

Fed. R. Civ. P. 8(a)(2)……………………………………………………………………………… 13

Fed. R. Civ. P. 9(b)………………………………………………………………………………… 13

Fed. R. Civ. P. 12(b)(6)…………………………………………………………………………….                         4

Fed. R. Civ. P. 15(a)(2)…………………………………………………………………………….                         4

Fed. R. Civ. P. 56…………………………………………………………………………………... 16




                                      v
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 7 of 34



Other Authorities

David A. Elder, Defamation: A Lawyer’s Guide § 7:3 (1993)……………………………………. 12

David A. Elder, Neville L. Johnson, and Brian A. Rishwain, Establishing Constitutional Malice
for Defamation and Privacy/False Light Claims When Hidden Cameras and Deception Are Used
by the Newsgatherer, 22 Loy. L.A. Ent. L. Rev. 327, 383 (2002)…………………………………. 15

Restatement (Second) of Torts § 580A, cmt. D (1977)……………………………………………. 12

W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on the Law of Torts § 116A
(5th ed. 1984)
……………………………………………………………………………………………………                                                    18




                                           vi
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 8 of 34



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,
               Plaintiff,
                                                          ORAL ARGUMENT
               v.                                           REQUESTED
KEVIN ROBILLARD,
                                                      Civil Action No. 1:19-cv-03366-
and                                                               RCL

HUFFINGTON POST,
and
TESSA STUART,
and
ROLLING STONE,

               Defendants.


      PLAINTIFF SHERIFF ARPAIO’S OPPOSITION TO THE ROLLING STONE
                    DEFENDANTS’ MOTION TO DISMISS1

       Plaintiff Joseph Michael Arpaio (“Plaintiff Arpaio”) respectfully submits this

memorandum of law in opposition to the Rolling Stone’s (“Defendant Rolling Stone”) and Tessa

Stuart’s (“Defendant Stuart”) (hereinafter referred to as “the Rolling Stone Defendants”) motion

to dismiss the Complaint and hereby submits as follows:

                                      INTRODUCTION

       On December 18, 2018, Plaintiff Sheriff Arpaio filed suit against Jeff Zucker, Chris

Cuomo, Cable News Network (“CNN”), Kevin Robillard, Huffington Post, Tessa Stuart and

Rolling Stone for defamation per se, tortious interference with prospective business relations and
1
 Plaintiff Sheriff Arpaio’s opposition should be read in conjunction with Plaintiff Sheriff
Arpaio’s Opposition to the HuffPo Defendants’ Motion to Dismiss [Dkt. # 27] since both sets of
Defendants raise the same arguments.


                                                1
           Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 9 of 34



false light. See Arpaio v. Zucker, et al., 18-cv-2894 (Arpaio I). During oral argument on July 25,

2019, the Court raised the issue of whether Plaintiff Sheriff Arpaio sufficiently pled that

Defendants acted with actual malice. In this regard, the Court also raised an important issue sua

sponte:

          I have a lot of problems with figuring out how a plaintiff ever makes factual
          allegations about actual malice . . . [b]ut how does a plaintiff ever get in the head
          of someone to show intent? How does a plaintiff make factual allegations about
          actual malice that can withstand a motion to dismiss? I don’t know how the Court
          can fashion a way that plaintiff can ever win a case like this with a public official.

July 25, 2019 Tr. at 16:1-3, 7-12. [Dkt. #27, Exhibit 1].

          Recognizing the Court’s dilemma, counsel for Plaintiff Sheriff Arpaio sought to fix the

alleged deficiency. Counsel declared:

          In this case, on the facts, he clearly is not a felon. They had reason to know he is
          not a felon. They had reason to know he didn’t go to prison. They had reason to
          know what else we allege. We have said that specifically in the complaint. But if
          Your Honor does not feel it is specific enough, I will move to amend it with
          your leave in that regard.

Id. at 49:17-23 (emphasis added). But, on October 31, 2019, the Court inexplicably dismissed

Arpaio I with prejudice while acknowledging that what Defendants published about Plaintiff

Sheriff Arpaio was not substantially true and that the false statements in fact damaged him.

       Nothing in this opinion should be understood to be an endorsement of defendants’
       errors. The Court is especially bothered by the conduct of the Rolling Stone and
       HuffPost defendants, whose errors were not even substantially true. The media is
       entrusted with the important responsibility of reporting on issues of great public
       importance so that the American people can make informed decisions at the ballot
       box and elsewhere. Mistakes, honest ones or otherwise, often cause much harm to
       public figures like Mr. Arpaio and diminish voters’ abilities to impartially weigh
       the issues that affect them. Later corrections or even apologies of untruths
       rarely correct the original harm caused.

Compl. at ¶ 52 (emphasis added). Consequently, the Court created a conundrum. Plaintiff

Sheriff Arpaio respectfully submits that this Court should not have dismissed the case in the first

instance but at worst, should have dismissed it with leave to amend or without prejudice. It is not


                                                    2
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 10 of 34



enough to write an opinion condemning the Defendants’ conduct without holding them

accountable. Indeed, the Court left the door open to file a new case with more specificity

concerning actual malice.

       Within seven days of the dismissal Order, twenty-three days before an appeal would have

been due, Plaintiff Sheriff Arpaio filed a new case, curing any alleged deficiencies by pleading

actual malice not only with specificity but also with specific examples of how and why the

Defendants knew that their statements were false or at least acted recklessly with regard to their

truth. The instant case should be considered on the merits.

       Plaintiff Sheriff Arpaio submits that the doctrine of res judicata does not apply here

because (1) Plaintiff Sheriff Arpaio dropped three prior defendants, (2) he added two causes of

action including general defamation and defamation by implication, (3) and the nucleus of facts

concerning actual malice are not the same as in Arpaio I. In any event, this Court could simply

grant leave to amend in Arpaio I, thereby resolving any potential res judicata issue. Plaintiff

opted not to take an appeal to the U.S. Court of Appeals for the District of Columbia Circuit, as

it, a very liberal forum, is likely not favorably disposed towards Plaintiff Sheriff Arpaio, who the

Defendants have made “radioactive” with their false smears. An appeal would also have been

costly and delayed adjudication on the merits.

                                   THE ARTICLE AT ISSUE

       On or about November 13, 2018, Defendant Rolling Stone published an article by

Defendant Stuart titled How Trump Accidentally Helped Krysten Sinema Flip Jeff Flake’s

Arizona Senate Seat. In the article, the Rolling Stone Defendants falsely referred to Plaintiff

Sheriff Arpaio as an “ex-felon.” But, Plaintiff Sheriff Arpaio has never been convicted of a

felony and has never been a “felon.” Therefore, the Rolling Stone Defendants published a false




                                                 3
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 11 of 34



statement of fact concerning Plaintiff Sheriff Arpaio. Once the defamatory publication is

released, it proliferates all over the Internet and lives on in infamy, regardless of whether a

correction was made.

                                     LEGAL STANDARD

       When evaluating a motion under Fed. R. Civ. P. 12(b)(6), the court “construe[s] the

complaint ‘in favor of the plaintiff, who must be granted the benefit of all inferences that can be

derived from the facts alleged.” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012)

(quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1978)).

                                         ARGUMENT

I.     THIS HONORABLE COURT ERRONEOUSLY AND INEXPLICABLY
       DISMISSED ARPAIO I WITH PREJUDICE WHEN AMENDING THE
       COMPLAINT WOULD HAVE CURED ANY ALLEGED DEFICIENCIES.

       Federal Rule of Civil Procedure 15(a)(2) provides that the “court should freely give leave

[to amend or supplement] when justice so requires.” Fed. R. Civ. P. 15(a)(2); Wildearth

Guardians v. Kempthorne, 592 F. Supp. 2d 18, 23 (D.D.C. 2008). Absent a “sufficient reason,”

“it is an abuse of . . . discretion to deny a motion to amend.” Nichols v. Greater Se. Cmty. Hosp.,

No. 03-cv-2081 (JDB), 2005 WL 975643, at *1 (D.D.C. Apr. 22, 2005). “In the absence of any

apparent or declared reason – such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc. – the leave sought should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S.

178, 182 (1962).




                                                4
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 12 of 34



II.    PLAINTIFF SHERIFF ARPAIO SUFFICIENTLY STATES CLAIMS FOR
       DEFAMATION PER SE, DEFAMATION, AND DEFAMATION BY
       IMPLICATION BECAUSE DEFENDANTS ACTED WITH ACTUAL MALICE
       AND THEIR FALSE STATEMENTS CONCERNING PLAINTIFF SHERIFF
       ARPAIO ARE NOT SUBSTANTIALLY TRUE.

       It is well established that a statement is defamatory if the statement tends to injure the

plaintiff in his trade or profession, or if the statement lowers him in the estimation of the

community. See Wallace v. Skadden, Arps, Slate, Meagher and Flom, 715 A.2d 873, 877 (D.C.

1988); Moss v. Stockard, 580 A.2d 1011, 1023 (D.C. 1990). Moreover, where false

representations concern the plaintiff’s professional character in his office, trade, occupation, or

business, such representations are defamatory per se. Wallace, 715 A.2d at 877-878 (“One who

publishes a slander that ascribes to another conduct, characteristics or a condition that would

adversely affect [her] fitness for the proper conduct of [her] lawful business, trade or profession .

. . is subject to liability without proof of special harm”) (citing Restatement (Second) of Torts §

573 (1977)). Moreover, “[t]he publication must be considered as a whole, in the sense in which it

would be understood by the readers to whom it was addressed.” Howard University v. Best, 484

A.2d 958, 989 (D.C. 1984).

       A.      Defamation Per Se

       A statement is considered defamatory per se when its defamatory character is apparent on

its face, such that it imputes (1) the commission of a criminal offense; (2) infection with a

loathsome communicable disease; (3) malfeasance or misfeasance in the discharge of duties of

employment; or (4) unfitness for one’s trade, profession or business. “In determining whether a

statement is defamatory, the court must focus on the predictable effect the statement has on those

who received the publication. An accusation of a criminal act is not a constitutionally protected

statement of opinion.” Mazur v. Szporer, 2004 U.S. Dist. LEXIS 13176, *9 (D.D.C. June 1,




                                                 5
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 13 of 34



2004). To accuse someone of a crime is libel per se. Johnson v. Johnson Publishing Co., 271

A.2d 696, 698 (D.C. 1970); see also Paul v. Davis, 424 U.S. 693, 697 (1976) (“imputing

criminal behavior to an individual is generally considered defamatory pe se, and actionable

without proof of damages”).

       In Moldea v. New York Times Co., 15 F.3d 1137 (D.C. Cir. 1994), an author wrote a book

about football and connections with organized crime. Id. at 1139. The New York Times, a

defendant in Moldea, wrote a review of the book that was adverse to the author and the author

filed suit alleging defamation. Id. The district court granted the newspaper’s motion for summary

judgment but on appeal, the court reversed, holding that the district court erred in ruling that the

newspaper’s review could not be defamatory as a matter of law. The court further found that: (1)

the newspaper attacked the author’s competence as a practitioner of his chosen profession; (2)

some of the challenged characterizations of the book were sufficiently factual that a jury could

meaningfully determine their truth or falsity; and that (3) the accuracy of some of the statements

in the review were open to dispute, such that the court could not find that as a matter of law a

reasonable jury could find them false. Id. at 1140. The court found that an “allegation that a

journalist and author is ‘sloppy,’ or that his book’s portrayals of central events are incorrect or

misleading’ is capable of defamatory meaning in that it “would tend to injure [plaintiff] is his

chosen profession, investigative journalism.” Id. at 1143; see also Edmond v. Am. Ed. Servs., 823

F. Supp. 2d 28, 35 (D.D.C. 2011) (finding that “[a] statement that a person does not pay his debts

timely . . . is capable of a defamatory meaning”). Again, the publication must be considered as a

whole, in the sense in which it would be understood by the readers to whom it was addressed.”

Afro-American Publ’g Co. v. Jaffe, 366 F.2d 649, 655 (D.C. Cir. 1966). If a statement is

reasonably capable of any defamatory meaning then the Court cannot rule, as a matter of law,




                                                 6
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 14 of 34



that it was not defamatory. Weyrich, 235 F.3d at 627.

       Here, just as in Moldea, the Rolling Stone Defendants not only “attacked” Plaintiff

Sheriff Arpaio’s competence as a practitioner of his chosen profession by calling him an “ex-

felon” – an elected law enforcement officer – but also explicitly call him an ex-felon. Indeed,

“the false imputation of criminal conduct is inherently defamatory.” Fleming v. AT&T

Information Services, Inc., 878 F.2d 1472, 1475 (D.C. Cir. 1989). Moreover, the characterization

that the Rolling Stone Defendants published is sufficiently factual that a jury could determine its

veracity. For example, it is either true or false that Plaintiff Arpaio is an “ex-felon.” Finally, the

accuracy of the Rolling Stones Defendants’ statement is open to dispute such that a court cannot

determine as a matter of law that a jury could not determine it is capable of a defamatory

meaning.

       B.      Defamation by Implication

       A statement can be defamatory either because of what is expressly stated or because of an

implied meaning. Defamation by implication “stems not from what is literally stated, but from

what is implied.” White v. Fraternal Order of Police, 909 F.2d 512, 518 (D.C. Cir. 1990). Indeed,

“District of Columbia law clearly contemplates the possibility that a defamatory inference may

be derived from a factually accurate news report.” Id. As a defamatory statement may be made in

indirect terms or by insinuation, the publication thereof must be construed as a whole. “In doing

so, the courts will not hunt for a strained construction in order to hold the words used as being

defamatory.” Cottell v. Smith, 299 Ga. 517, 523 (2016). “[A] defamatory implication [occurs

when a defendant] juxtaposes a series of facts so as to imply a defamatory connection between

them, or creates a defamatory implication by omitting facts . . . even thought he particular facts

are correct.” W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 116 (Supp. 1988).




                                                  7
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 15 of 34



       In Wasserman v. Times, Inc., 424 F.2d 920 (D.C. Cir. 1970), for example, a plaintiff

attorney, the subject of an allegedly defamatory article, brought an action for defamation against

a magazine publisher. Id. at 921. The magazine published a photograph of seven men sitting at a

table in a restaurant. One of the men was the plaintiff attorney. Accompanying the photograph

was a brief article which referred to the occasion as a meeting even bigger than the famous

Appalachian meeting of top Cosa Nostra hoodlums. Id. at 921. The district court mistakenly

granted the publisher’s motion for summary judgment. On appeal, however, the court found that

the picture transformed innocuous professional conduct into conduct capable of being

defamatory by failing to disclose that the photo depicting the group of Mafia hoodlums included

plaintiff’s lawyers, who were acting in a purely representational capacity. Id. at 921-22.

       Here, the Rolling Stone Defendants not only juxtaposed a series of facts that imply

defamatory connotations between them, but they also omit facts. Implied defamation is based on

“false suggestions, impressions and implications arising from otherwise truthful statements.”

Armstrong v. Simon & Schuster, 649 N.E. 825, 829 (N.Y. 1995). When the Rolling Stone

Defendants maliciously published that Plaintiff Sheriff Arpaio is an “ex-felon” they are implying

that Plaintiff Sheriff Arpaio not only committed a felony but also spent time in prison. Not only

is this statement untrue, but the Rolling Stone Defendants omit the facts that the people of

Arizona elected and then reelected Plaintiff Sheriff Arpaio six times, from 1992 to 2012.

Defendants omit the fact that Plaintiff served his country honorably in the military and elsewhere

and has done more to crack down on illegal immigration than most anyone else in the country.

Just like in Wasserman, when the Rolling Stone Defendants maliciously published these

statements, they “transformed innocuous professional conduct into conduct capable of being

defamatory” by accusing Plaintiff Sheriff Arpaio of committing a felony and essentially leaving




                                                 8
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 16 of 34



the impression that Plaintiff Sheriff Arpaio is a bad and loathsome person.

       C.      Plaintiff Sheriff Arpaio Sufficiently Pleads that the Rolling Stone Defendants
               Acted with Actual Malice.

       Whether the Rolling Stone Defendants published the false and defamatory statements

with actual knowledge of their falsity, or with reckless disregard for their truth, is a question of

fact that cannot properly be resolved on a motion to dismiss. See e.g., Hutchinson v. Proxmire,

443 U.S. 111, 120 n.9 (1979) (“actual malice” calls a defendant’s state of mind into question . . .

and does not readily lend itself to summary disposition”); Flowers v. Carville, 310 F.3d 1118,

1131 (9th Cir. 2002) (observing that “malice” cannot properly be determined on a motion to

dismiss). However, even if whether a plaintiff pled the requisite actual malice standards could be

considered at the motion to dismiss stage, Plaintiff Sheriff Arpaio far surpasses this standard.

       First, Plaintiff Sheriff Arpaio devotes four pages of allegations which directly expose

Defendants to liability because of their knowledge of the falsities they maliciously published.

The Complaint even demonstrates that these same Rolling Stone Defendants published a prior

article about Plaintiff Sheriff Arpaio concerning his misdemeanor, not felony. Compl. at ¶ 35.

Indeed, without discovery, Plaintiff Sheriff Arpaio respectfully submits that it would be

impossible to plead anything more. He expressly alleges:

       •       Defendants, each and every one of them, jointly and severally, and
               individually, acted with actual malice when they published the defamatory
               articles because they knew or had reason to know that what they published
               was false or entertained serious doubts as to the truth of what they
               published. Compl. at ¶ 31.

       •       Defendants are world-renowned, sophisticated journalists and publications
               and they know what is true or have reason to know what is false and
               misleading. Defendants HuffPo and Rolling Stone are sophisticated and
               knowledgeable publications and Defendants had a duty to publish
               accurately. Compl. at ¶ 32.

       •       Defendants, each and every one of them, jointly and severally, and


                                                 9
Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 17 of 34



     individually, acted with actual malice because they were at a minimum
     subjectively aware that the articles were fabricated in large part and were
     not corroborated by anyone. They were intentional hit pieces to harm
     Plaintiff Arpaio because of his conservative stance on immigration and his
     support for President Trump, who is hated by these publications. Compl.
     at ¶ 33.

•    Defendants, each and every one of them, jointly and severally, and
     individually, acted with actual malice because what was published was
     inherently improbable such that only a reckless person would have put it
     in circulation. Compl. at ¶ 34.

•    Also in this regard, Defendants HuffPo and Robillard published a prior
     article on August 28, 2018 (before the subject Defamatory Publication)
     which specifically mentions Plaintiff Arpaio’s pardon. The article is titled
     “With Joe Arpaio in Arizona’s Senate Race, the ACLU Jumps Into a
     Federal Election.” https://www.huffpost.com/entry/aclu-federal-election-
     arizona-arpaio_n_5b803444e4b0348586002b73. That article naturally
     does not mention prison because Plaintiff Arpaio was never “sent to prison”
     as he was only found liable of a misdemeanor. Moreover, another article
     published by Defendant HuffPo titled “Joe Arpaio Guilty of Criminal
     Contempt, Judge Rules” specifically mentions a misdemeanor and even
     has as a second headline as “[h]e faces a maximum penalty of six months
     in jail and a fine.” https://www.reuters.com/article/us-arizona-
     arpaio/judge-rules-ex-arizona-sheriff-arpaio-guilty- of-criminal-contempt-
     idUSKBN1AG288. Therefore, as Defendants HuffPo and Robillard
     published before the Defamatory Publication that Plaintiff Arpaio was
     found liable of a misdemeanor and that he faces a maximum sentence of
     six months in jail – not prison – they acted with actual malice because
     they knew what they published at the later date was false and misleading.
     Compl. at ¶ 36.

•    Defendants, each and every one of them, jointly and severally, and
     individually, purposefully avoided the truth because, among other reasons
     to be disclosed further in discovery, they were part of a leftist/Democrat
     political partisanship scheme or parallel concerted action to injure and
     destroy Plaintiff Arpaio’s personal and professional reputation and
     profession in general. Compl. at ¶ 37.

•    The defamatory articles are not an account of two sides of an issue that
     raise questions in a reader’s mind. It is evidence of not only a reckless
     disregard of the truth but also of common law malice (ill-will or dislike)
     because Defendants intentionally desired to “get” Plaintiff Arpaio and
     “muckrake” him. Compl. at ¶ 38.

•    Because the actual malice inquiry focuses on Defendants’ state of mind at


                                     10
Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 18 of 34



     the time of publication, Plaintiff Arpaio must rely on inferences from
     circumstantial evidence. Compl. at ¶ 39.

•    Circumstantial evidence here that is alleged to indicate actual malice
     includes but is not limited to: (1) the failure to investigate the seriously
     false accusation that Plaintiff Arpaio committed a felony or is an “ex-
     felon”; (2) the failure to seek comment from Plaintiff Arpaio or his lay or
     legal representatives; (3) the hostility, anger and retaliation to “get”
     Plaintiff Arpaio because of his conservative stance on immigration and
     outward support for President Trump; (4) Defendants’ sensationalism and
     “muckraking”; (5) Defendants’ preconceived plan to discredit and destroy
     Plaintiff Arpaio because of his conservative views before the 2020
     election; (6) Defendants’ preconceived view or slant; (7) other statements
     and publications that the very same Defendants wrote about Plaintiff
     Arpaio; and (7) the ill-will or hostility that Defendants’ harbor for Plaintiff
     Arpaio. Compl. at ¶ 40.

•    Before any motion to dismiss can be granted, Plaintiff Arpaio is entitled to
     discovery on Defendants’ inner workings in order to prove actual malice.
     Herbert v. Lando, 441 U.S. 153 (1979); Lohrenz v. Donnelly, 223 F. Supp.
     2d 25 (D.D.C. 2002) (permitting discovery before ruling on actual malice).
     A court should not arrogate until itself what the facts may show without
     discovery, particularly where a demand for a jury trial has been made.
     This complaint is more than even plausible. Compl. at ¶ 41.

•    Defendants published the Defamatory Publications with actual malice by
     making a calculated decision not to verify their story because they knew or
     had reason to know it was false and misleading, but wanted to maliciously
     publish it anyway as it suited their left-leaning, open borders agenda. This
     is also proven by Defendants having already published accurately about
     Plaintiff Arpaio’s misdemeanor prior to the Defamatory Publications.
     Compl. at ¶ 42.

•    Defendants published the Defamatory Publications with actual malice by
     purposefully avoiding interviewing anyone who could contradict their
     story and that would have contradicted Defendants’ preconceived storyline
     because it was false. Compl. at ¶ 43.

•    Defendants published the Defamatory Publications with actual malice
     when they failed to request a comment from Plaintiff Arpaio or his lay or
     legal representatives even though they knew that they would contradict the
     defamatory statements. Compl. at ¶ 44.

•    Defendants published the Defamatory Publications with actual malice by
     making a calculated decision not to seek meaningful comment from
     anyone who could provide a different perspective of their story. Compl. at


                                       11
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 19 of 34



               ¶ 45.

       •       Defendants published the Defamatory Publications with actual malice by
               failing to interview anyone concerning the articles. Compl. at ¶ 46.

       •       At a minimum, Defendants had or should have had serious doubts as to the
               truth of the statements in the Defamatory Publications and a high degree
               of awareness that they were probably false and therefore were required to
               investigate their veracity before publishing them. Defendants’ failure
               amounts to actual malice. Defendants purposefully avoided the truth, and
               purposefully avoided interviewing sources and following fundamental
               reporting practices intentionally in order to avoid the truth. Compl. at ¶ 47.

       •       At the time of the defamatory articles, Defendants knew that their
               statements were false, or recklessly disregarded the truth. Compl. at ¶ 48.

       Second, even though constitutional malice, proving that a statement was made with actual

malice, has been defined as “with knowledge that it was false or with reckless disregard of

whether it was false or not,” New York Times v Sullivan, 376 U.S. 254 (1964), common law

malice – ill will or one of its multiple variants – is a typical, relevant factor in support of a

constitutional malice finding.

       [T]he decisions have generally held that almost any evidence of common law
       malice may be relevant and admissible evidence on the constitutional actual
       malice issue – anger; hostility; retaliation or threats to “get” plaintiff; political
       partisanship; participation in a scheme to injure plaintiff; personal ill will;
       coercive purposes or blackmailing attempts; motive to suppress information or
       intimidate an opponent critical of defendant; economic motivation; sensationalism
       or “muckraking;” publication with full cognizance of the harm to the plaintiff or
       heedless of the consequences; prior attempts at deliberate falsification or
       omissions; a preconceived plan to discredit plaintiff; a preconceived view or slant.

David A. Elder Defamation: A Lawyer’s Guide § 7:3, at 58-61 (1993) (emphasis added). As the

Restatement (Second) of Torts has recognized, such factors “assist in drawing of an inference

that the publisher knew that his statement was false or acted in reckless disregard of its falsity.”

Restatement (Second) of Torts § 580A, cmt. D (1977). “Recklessness may be found where there

are obvious reasons to doubt the veracity of the informant or the accuracy of his reports.” St.




                                                12
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 20 of 34



Amant v. Thompson, 390 U.S. 727, 732 (1968).

        Plaintiff Sheriff Arpaio plainly pleads that the Rolling Stone Defendants acted with actual

malice when they published the false statement of fact because, as just one example, they had

written prior articles which directly contradict the false and defamatory statement that Plaintiff

Sheriff Arpaio was forced to sue on here. Compl. at ¶ 35. Indeed, the Rolling Stone Defendants

have a history of publishing slanderous and injurious articles concerning President Trump and

his supporters, like Plaintiff Sheriff Arpaio, in an attempt to “muckrake” and “get” them because

of their conservative political ideology. See Fiber Sys. Int’l v. Roehrs, 470 F.3d 1150, 1170 (5th

Cir. 2006) (a “smear campaign involving a calculated and relentless attempt by [one party] that

will go to any lengths to destroy [the other]” was evidence of malice.).

        Third, “[m]alice, intent, knowledge, and other conditions of a person’s mind may be

alleged generally.” Fed. R. Civ. P. 9(b) (emphasis added). The standard for notice pleading under

Federal Rule of Civil Procedure 8(a)(2) only requires a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

standard is not onerous, and the “heightened” pleading standard that the Rolling Stone

Defendants would have this Court apply and which are applicable to some claims – such as fraud

– is not applicable to defamation, defamation per se, tortious interference with prospective

business relations, or false light actions. A complaint need only contain sufficient factual

allegations that, accepted as true, state a claim for relief that is “plausible,” i.e., that “allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 663 2009). The complaint need not include detailed factual

allegations (although Plaintiff Sheriff Arpaio’s Complaint does), as long as the alleged facts are

sufficient to state a claim to relief above the speculative level and give the defendant fair notice




                                                  13
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 21 of 34



of what the claim is and the grounds upon which it rests.

       In Harte-Hanks Commc’ns., Inc. v. Connaughton, 491 U.S. 657 (1989), the U.S. Supreme

Court expressly recognized that motive is “supportive,” probative, and admissible evidence. Id.

at 666-68. Actual malice occurs when a defendant “made the false publication with a ‘high

degree of awareness of . . . probable falsity,’ or [] ‘entertained serious doubts as to the truth of

his publication.’” Id. at 667. Direct evidence of actual malice is not required. Rather, a “plaintiff

is entitled to prove the defendant’s state of mind through circumstantial evidence[.]” Id. at 668.

“[A]ll relevant circumstances surrounding the transaction may be shown . . . including threats,

prior or subsequent defamations, subsequent statements of the defendant, circumstances

indicating . . . ill will, or hostility between the parties, facts tending to show a reckless disregard

of the plaintiff’s rights . . .” Herbert v. Lando, 441 U.S. 153, 164 n.12 (1979) (recognizing

plaintiff will “rarely be successful in proving awareness of falsehood from the mouth of the

defendant himself”).

       An example of the importance of evidence of ill will and animosity where the defendant’s

motive played a part is explained in Ball v. E.W. Scripps Co., 801 S.W.2d 684 (Ky. 1990). There,

the defendant-newspaper’s pattern of “bias [and] hostility toward the plaintiff attorney-

prosecutor led the reporter to engage in a series of unethical practices reflecting a calculated

attempt to build a case of prosecutorial incompetence.” Id. at 686-88. When he found court

records supporting his slant, the reporter noted “good cause” on them. Id. at 687. Among other

derelictions, he interviewed only parties hostile to the plaintiff, deliberately avoiding those who

could contradict the sources selected. Id. Undoubtedly and justifiably, “a preconceived story line

and/or a preconceived slant with an intent to discredit, disparage, and inculpate a plaintiff is clear




                                                  14
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 22 of 34



evidence of constitutional malice.”2 The Rolling Stone Defendants published the false article to

“discredit, disparage and inculpate” Plaintiff Sheriff Arpaio because of his outward support of

President Trump and his strong stance on illegal immigration.

       Moreover, when a plaintiff requests a jury trial, “[i]t is only when the court can say that

the publication is not reasonably capable of any defamatory meaning and cannot be reasonably

understood in any defamatory sense that it can rule as a matter of law, that it was not libelous.”

Levy v. American Mut. Ins. Co., 196 A.2d 475, 476 (D.C. 1964) (emphasis added); Weyrich v.

New Republic, Inc., 235 F.3d 617, 627 (D.C. Cir. 2001). “[I]f the language is capable of two

meanings, one actionable and the other not, it is for the jury to determine which of the two

meaning would be attributed to it by persons of ordinary understanding under the circumstances.”

Levy, 196 A.2d at 476. “[A] jury must determine whether these impressions were actually

conveyed, whether they were false, and whether the letters were motivated by actual malice.”

White v. Fraternal Order of Police, 909 F.2d 512, 525 (D.C. Cir. 1990).

       Indeed, recognizing the role of the jury in determining actual malice, the U.S. Court of

Appeals for the Ninth Circuit held:

       We must attempt to discharge our constitutional responsibility to protect First
       Amendment values without unduly trenching on the fact- finding role of the jury
       and trial judge. We are mindful that in New York Times, Bose, and Harte-Hands,
       the Supreme Court was fashioning a process for reviewing the evidence which
       permits judicial protection of First Amendment values while still paying due
       deference to the fact-finding role of juries, and particularly the jury’s opportunity
       to observe the demeanor of the witnesses.

Newton v. National Broadcasting Co., 930 F.2d 662, 672 (9th Cir. 1990). To these points,

Plaintiff Sheriff Arpaio requests and is entitled to discovery concerning the Rolling Stone
2
  David A. Elder, Neville L. Johnson, and Brian A. Rishwain, Establishing Constitutional Malice
for Defamation and Privacy/False Light Claims When Hidden Cameras and Deception Are Used
by the Newsgatherer, 22 Loy. L.A. Ent. L. Rev. 327, 383 (2002).




                                                15
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 23 of 34



Defendants’ knowledge, internal processes, and intentions, as these are exclusively within the

Rolling Stone Defendants’ control and material to Plaintiff’s actual malice claim. In Herbert v.

Lando, et al., the U.S. Supreme Court held that defamation plaintiffs burdened with proof of

actual malice are entitled to discovery on a media defendant’s editorial process as a

constitutional matter. Herbert, 441 U.S. at 169, 175. Accordingly, dismissal prior to the

completion of discovery on this point is premature and inconsistent with Federal Rule of Civil

Procedure 56. As in Herbert, discovery concerning the internal mental processes of Defendants

is warranted where “there is a specific claim of injury arising from a publication that is alleged to

have been knowingly or recklessly false.” Id. at 174.

       Fourth, the Rolling Stone Defendants’ proclamation that because they made a correction,

they could not possibly have acted with actual malice, is a false recitation of law. A retraction in

and of itself does not negate a showing of actual malice. In fact, according to U.S. Supreme

Court precedent, “[g]ood motives and belief in truth do not [even] negate an inference of malice,

but are relevant only in mitigation of punitive damages if the jury chooses to accord them

weight.” New York Times Co. v. Sullivan, 376 U.S. 254, 267 (1964).

       In McBride v. Merrell Dow & Pharmaceuticals, 717 F.2d 1460, 1465 (D.C. Cir. 1983), a

teratologist claimed that a pharmaceutical company disseminated defamatory articles as part of a

scheme to silence him and to stall access to the courts for maimed babies. Id. at 1462. The

defendants there issued a correction in a subsequent article. Concerning the alleged correction,

the U.S. Court of Appeals for the District of Columbia Circuit held that they [the panel] “do [not]

indicate any view whether other parts of the articles or the retraction made sufficiently remove

any defamatory implication from the statement . . .” Id. at 1465. By ruling that the retraction did

not remove any defamatory implication from the statement, the Court confirmed that a




                                                 16
           Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 24 of 34



correction or retraction does not negate a showing of actual malice.

       Moreover, it is the common law view that a retraction or correction may rebut a

presumption of actual malice only in the totality of the circumstances, and thus in order to find

an absence of actual malice because of an alleged retraction or correction, questions of malice

requires a finding of fact to be submitted to a jury. See Kerwick v. Orange County Publication

Division of Ottaway Newspapers, Inc., 52 N.Y.2d 625, 626, 420 N.E.2d 970 (1981) (finding that

while retraction might be considered evidence of lack of malice in certain instances, it “would

not be sufficient as a matter of law for that purpose”); see also Di Lorenzo v. New York News,

Inc., 81 A.D.2d 844, 848 (App. Div. 2d Dept. 1981).

       In Lohrenz v. Donnelly, 223 F. Supp. 25 (D.D.C. 2002), this Court recognized that

“defendants are not likely to willingly confess [] their ill intentions[,]” id. at 45-46, and cited the

U.S. Supreme Court case of Harte-Hanks, which stands for the proposition that motive is

“supportive,” probative and admissible evidence, Harte-Hanks, 491 U.S. at 668-69, and that a

“plaintiff is entitled to prove the defendant’s state of mind through circumstantial evidence[.]” Id.

at 668. Here, there is no doubt that the Rolling Stone Defendants despise Plaintiff Sheriff Arpaio

and the president who he supports, and fundamentally disagree with his anti-illegal immigration

views and actions. Again, common law malice is a typical factor in a constitutional malice

finding.

       Fifth, a subsequent correction of a defamatory article or publication, no matter how

quickly executed, goes to a mitigation of damages. It does not preclude the suit from moving

forward. “[A] retraction in any case is but poor atonement” and corrections and retractions may

be used to mitigate damages in a defamation case such as this but do not absolve a defendant of

liability. Storey v. Wallace, 60 Ill. 51, 56 (1871). A correction or retraction cannot erase the




                                                  17
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 25 of 34



injury sustained by a plaintiff.

       Pursuant to District of Columbia law, “[a] retraction may affect the measure of

damages[.] These are matters of the mitigation of the harm caused . . .” Am. Postal Workers

Union v. U.S. Postal Servs., 265 U.S. App. D.C. 146, 830 F.2d 294, 324-325 (1987). “There are

partial defenses open to the defendant, which will not avoid his liability, but will go to reduce the

damages recovered by the plaintiff. Perhaps the most important of these is a retraction of the

defamatory statement.” W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on the

Law of Torts § 116A, at 845 (5th ed. 1984). “In neither a defamation nor an employee discipline

case does a retraction suddenly and retrospectively bring the full protection of the first

amendment to bear upon a statement actionable or punishable when first made.” Am. Postal

Workers Union, 830 F.2d at 325.

       Many courts have held that retractions may only be used to mitigate damages. See, e.g.,

Koontz v. Weide, 111 Kan. 709, 208 P. 651 (Kan. 1922) (a retraction does not bar the recovery of

damages but may mitigate damages); Whitcomb v. Hearst Corp., 329 Mass. 193, 107 N.E.2d 295,

300 (Mass. 1952) (a retraction is an affirmative defense to damages “with the burden of proof

upon the defendants to convince the jury of the extent to which the damages had been

mitigated”); Davis v. Marxhausen, 103 Mich. 315, 61 N.W. 504 (Mich. 1894) (a retraction is

admissible to mitigate damages but may not be used to explain the circumstances under which

the original publication was made); Dixie Fire Ins. Co. v. Betty, 101 Miss. 880, 58 So. 705 (Miss.

1912) (a retraction cannot bar a defamation claim but may be considered by a jury in mitigating

damages); Di Lorenzo v. N.Y. News, Inc., 78 A.D.2d 669, 432 N.Y.S.2d 483, 487 (N.Y. App. Div.

1980) (holding a retraction can be used to mitigate damages); Rogers v. Florence Printing Co.,

106 S.E.2d 258, 263 (S.C. 1958) (“[r]etraction of a libel is matter to be considered in mitigation,




                                                 18
          Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 26 of 34



but does not bar punitive damages in the absence of a statute so providing.”). District of

Columbia law has no such statute.

          Importantly, mitigation by reason of retraction is strictly an issue for the jury. Taylor v.

Hearst, 107 Cal. 262, 272, 40 P. 392 (1895); Behrendt v. Times-Mirror Co. 30 Cal. App. 2d 77,

88-89 (1938); Storey v. Wallace, 60 Ill. at 56; White v. Sun Publishing Co., 164 Ind. 426, 428, 73

N.E. 890 (1905); Tresca v. ox, 11 La. Ann. 206, 208 (1856); Post Publishing Co. v. Butler, 137

Fed. 723, 728 (6th Cir. 1905); Ellis v. Brockton Publishing Co., 198 Mass. 538, 542 (1908)

(“The publication of a retraction, complete in character and conspicuous in position, might be

found to have a material effect in diminishing the mischief caused by the libel . . .”) (emphasis

added).

          In Whitcomb v. Hearst Corp., 329 Mass. 193, 107 N.E.2d 295 (Mass. 1952), for example,

newspapers printed articles that misidentified an officer as the defendant in a military

prosecution for theft in Germany when in fact another officer was tried and convicted of the

crime. The publishers printed conspicuous, full and complete retractions. Id. at 198. The innocent

officer filed libel actions against the publishers. The Supreme Court of Massachusetts overruled

exceptions taken by the publishers and ruled that the retractions and that the degree to which the

damages were mitigated by the retractions was a question for the jury. Id. at 203. “Retractions

are affirmative defenses as to damages, with the burden of proof upon defendants to convince the

jury of the extent to which damages had been mitigated.” Id. at 202.

          The common law’s insistence that retraction can mitigate, rather than eliminate, damages

appears rooted in a consistent belief that “the truth rarely catches up with a lie.” Gertz v. Robert

Welch, 418 U.S. 323 (1974). Naturally, retraction ceases to reliably indicate an absence of malice

because, for example, a retraction may be motivated not by regret for past error, but by a desire




                                                  19
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 27 of 34



to reap the benefits of a favorable dismissal or a reduced defamation judgment. As the U.S.

Supreme Court recognized, “[r]etractions are rarely ‘hot’ news and thus will rarely reach the

same audience as the initial publication.” Rosenbloom v. Metromedia, Inc., 403 U.S. 29, 46

(1971). The damage in this case had already been done, despite any alleged correction.

       D.      The Rolling Stone Defendants’ False Statements Are Not Substantially True
               and This Court Already Ruled that the Rolling Stone Defendants Are Not
               Shielded By the Substantial Truth Doctrine.

       Despite the Honorable Royce C. Lamberth’s opinion in Arpaio v. Zucker, et al., 18-cv-

2894 (RCL), where he ruled that the Rolling Stone Defendants’ false statements concerning

Plaintiff Sheriff Arpaio are not substantially true, the Rolling Stone Defendants still present this

futile argument to the Court. Again, the Defendants’ argument is fatally flawed because the

malicious publication is provably false. “To successfully assert th[e truth] defense, a defendant in

a defamation action must prove that the statements made were substantially true, and that any

minor misstatements of fact or inaccuracies of expression were immaterial.” Lohrenz v. Donnelly,

223 F. Supp. 2d 25, 60 (D.D.C. 2002) (emphasis added). “Substantially true means that the ‘gist’

of the statement is true or that the statement is substantially true, as it would be understood by its

intended audience.” See Benic v. Reuters America, Inc., 357 F. Supp. 2d 216, 221 (D.D.C. 2004)

(quoting Moss v. Stockard, 580 A.2d 1011, 1023 (D.C. 1990)). However, “[i]f it appears that the

statements are at least capable of a defamatory meaning, whether they were defamatory and false

are questions of fact to be resolved by the jury.” See Moss, 580 A.2d at 1023. Therefore, if “both

sides offered evidence to support their positions on falsity, [then] the issue [must be] properly

submitted to the jury.” Id.

       In this matter, there is a difference between an unintentional “minor misstatement” that

was “immaterial” and the maliciously published false statement by the Rolling Stone




                                                 20
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 28 of 34



Defendants, publishing to the world that he is an “ex-felon.” Compl. at ¶ 23. The statement

accusing Plaintiff Sheriff Arpaio of committing a crime serious enough to be a felony – when in

fact he never spent any time in prison or jail – does not in any way justify granting the Rolling

Stone Defendants’ motion to dismiss based on the truth defense. See Benic, 357 F. Supp. 2d 221-

22 (ruling that even summary judgment would have been inappropriate under the truth defense

had plaintiff produced any evidence that the statements at issue gave the “implication that

Plaintiff had engaged in criminal or unethical activity”); id. at 223 (noting that if the statements

at issue could have been “interpreted” by the “average reasonable reader” that plaintiff acted in a

manner that was “odious, infamous or ridiculous” then summary judgment should not be

granted). Therefore, the statement at issue is not substantially true nor is it a “minor

misstatement[] of fact or inaccurate[] expression” that is “immaterial” because the Rolling Stone

Defendants accuse Plaintiff Sheriff Arpaio of being a felon. As this Court ruled “[t]o someone

reading the original article without context, the sting or gist of the erroneous publication

was the ‘ex-felon’ label itself, which, on its own, carries some serious implications of

criminality.” Compl. at ¶ 49 (emphasis added).

       In short, Plaintiff Sheriff Arpaio has pled more than sufficient facts to demonstrate that,

at a minimum, the truth of material facts are in dispute. These facts would even survive a motion

for summary judgment. The “gist” of the Rolling Stone Defendants’ statements is not true and

their motion to dismiss must be denied as a matter of law.

III.   PLAINTIFF SHERIFF ARPAIO SUFFICIENTLY STATES CLAIMS FOR
       TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS
       AND FALSE LIGHT BECAUSE HIS DEFAMATION CLAIMS SURVIVE AND
       HE PLEADS THE REQUISITE ELEMENTS.

       A.      The Tortious Interference Claim Survives a Motion to Dismiss.

       To establish a claim for tortious interference with prospective business relations under



                                                21
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 29 of 34



District of Columbia law, a plaintiff need only show: (1) the existence of a valid business

relationship or expectancy; (2) knowledge of the relationship or expectancy on the part of the

defendant; (3) intentional interference including or causing a breach or termination of the

relationship or expectancy; and (4) resulting damage. Kimmel v. Gallaudet Univ., 639 F. Supp.

2d 34, 45 (D.D.C. 2009).

       In Kimmel, 639 F. Supp. 2d at 34, a dean and tenured professor sued her university for,

inter alia, tortious interference with prospective business relations. Id. at 39. The court denied

the defendants’ motion to dismiss because the plaintiff sufficiently alleged that the defendants’

tortuously interfered with her “valid business expectancy that she would be able to teach, and

possibly also serve as an administrator.” She also contended that “agents and employees . . .

interfered . . . by spreading false and defamatory lies” and that “[a]t least three potential sources

of prospective employment have disappeared.” Id. at 45. “Although Kimmel has not specifically

named each alleged potential source of prospective employment or expressly asserted that [the

defendants] had knowledge of these expectancies, reasonable inferences can be drawn from

Kimmel’s factual assertions that [the defendants] acted intentionally, and notice pleading does

not require the complaint to specify the entities with whom she had an expectancy. Id.; see also

Browning v. Clinton, 292 F.3d 235, 243 (D.C. Cir. 2002).

       The facts here are even more compelling than in Kimmel. Here, Plaintiff Sheriff Arpaio

has alleged “affirmative, intentional acts of interference” with his contracts, Nanko Shipping,

USA v. Alcoa, Inc., 107 F. Supp. 3d 174, 183 (D.D.C. 2015), and actually named those contracts.

Plaintiff alleged he “has a prospective business relationship with the Republican National

Committee (“RNC”), and its National Republican Senate Campaign Committee (“NRSC”)

which is headquartered in Washington, D.C., as well as their affiliated political action




                                                 22
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 30 of 34



committees and entities and persons, including donors.” Compl. at ¶ 82. Plaintiff continued,

“The RNC and NRSC, in conjunction with affiliated political action committees and entities and

donors routinely provide funding to Republican political candidates for their campaigns. Plaintiff

Arpaio ran for U.S. Senate in 2018 as a Republican, and intends to run again for the U.S. Senate

seat or other public office in 2020 as a Republican and ardent supporter of President Donald J.

Trump and his administration.” Id. at ¶ 83. “Defendants are aware of these prospective business

relations and thus, given their malice and lefts enmity of Arpaio[,] intentionally, unlawfully, and

maliciously sought to destroy these relationships with the publications of the defamatory

publications and intentionally interfered with Plaintiff Arpaio’s business relationships in order to

harm him.” Id. at ¶ 84.

       Consequently, Plaintiff Sheriff Arpaio’s tortious interference claim does not “rest[] on

alleged inaction.” Nanko Shipping, USA, 107 F. Supp. 3d at 183. To the contrary, Plaintiff

expressly alleged that “Defendants published the Defamatory Publications to influence the RNC,

the NRSC and affiliated political action committees, political donors, supporters and persons,

and other donors, to cause the withholding of funding for Plaintiff Arpaio’s 2020 political

campaign by smearing and destroying his reputation and standing in his law enforcement,

government and political community.” Compl. at ¶ 86. Furthermore, Plaintiff Sheriff Arpaio

pleads that the “Defendants’ egregious misconduct in publishing the defamatory articles has and

will continue to severely impede Plaintiff Arpaio’s ability to capitalize on his U.S. Senate and/or

other endeavors to run for public office [] and the goodwill associated with it, and to gainfully,

efficiently and legitimately utilize the business concept of the RNC and the NRSC to generate

business and economic advantage.” Id. at ¶ 87.

       Plaintiff Sheriff Arpaio sufficiently pled tortious interference with prospective business




                                                 23
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 31 of 34



relations and the Rolling Stone Defendants’ motion to dismiss must be denied.

       B.      The False Light Claim Survives a Motion to Dismiss.

       “A ‘false light claim . . . requires a showing of: (1) publicity; (2) about a false statement,

representation or imputation; (3) understood to be of and concerning the plaintiff; and (4) which

places the plaintiff in a false light that would be offensive to a reasonable person.’” Doe v.

Bernabei & Wachtel, PLLC, 116 A.3d 1262, 1267 (D.C. 2015) (quoting Bean v. Gutierrez, 980

A.2d 1090, 1094 (D.C. 2009)).

       In Benz v. Wash. Newspaper Publ’g Co., LLC, 2006 U.S. Dist. LEXIS 71827 (D.D.C.

Sept. 29, 2006), a producer from CNN claimed that defendant Washington Enquirer had stated

that she had been “linked romantically with power players” and that she had “hooked up” with a

“porn king.” Id. at n. 5. The court found that plaintiff could proceed on her claim for false light

because, inter alia, the published statements would be highly offensive to a reasonable person. Id.

at 20. “Those articles, which implied that plaintiff, a professional, single woman in her 30s, used

her job in the media to obtain romantic and sexual relationships with ‘power players’ for

personal gain . . . would be highly offensive to a reasonable person.” Id.

       Similarly, in White v. Fraternal Order of Police, 909 F.2d 512 (D.C. Cir. 1990), the

defendant published articles that stated the true facts that the plaintiff, a police captain, tested

positive for marijuana, and that a second drug test, which was “transported under irregular

circumstances,” produced negative results. Id. at 514. The plaintiff asserted that these statements

falsely suggested that he used drugs. Id. at 516. The court held that if a communication, read in

context, is “materially true” and “supplies additional, affirmative evidence suggesting that the

defendant intends or endorses the defamatory inference,” then it will rise to the level of

actionable defamation. Id. at 520. Indeed, “[p]ublicity that is actionable in a false light claim




                                                24
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 32 of 34



generally will be actionable in defamation as well.” Moldea v. New York Times Co., 15 F.3d

1137, 1151 (D.C. Cir. 1994).

       Here, just as in Benz and White, the Rolling Stone Defendants falsely place Plaintiff

Sheriff Arpaio in a false light that would be highly offensive to reasonable person and he pled as

much: “[the defamatory statements] all falsely accuse Plaintiff Arpaio of having been convicted

of a felony . . .” and “[t]hese statements, made with malice, place Plaintiff in a false light that

would be offensive to a reasonable person.” Comp. at ¶¶ 92, 94. Plaintiff is not an “ex-felon.”

Plaintiff Sheriff Arpaio spent no time in jail or prison and was not convicted of a felony, which is

what the Rolling Stone Defendants intentionally published when they told the world that he is an

“ex-felon.” Virtually every line in the article dedicated to Plaintiff Sheriff Arpaio is susceptible

of placing him in a false light. The Rolling Stone Defendants should be held accountable for

their intentional and vicious attacks.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff Sheriff Arpaio respectfully requests that this Court

deny the Rolling Stone Defendants’ motion to dismiss in its entirety.

       In the world we live in today, elements of the media believe that they can get away with

anything; destroying lives, families and professions. This Court, one of the few in the nation who

has the will to enforce the law as written, without regard to political bias and politics, must now

put its foot down and either deny the Defendants’ non-meritorious motions to dismiss, or reopen

the prior case and allow for the complaint to be amended and the case then proceed to discovery.




                                                25
       Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 33 of 34



Dated: February 18, 2020                  Respectfully submitted,

                                           /s/ Larry Klayman
                                          Larry Klayman, Esq.
                                          D.C. Bar No. 334581
                                          Chairman and General Counsel
                                          FREEDOM WATCH, INC.
                                          2020 Pennsylvania Ave. N.W.
                                          Suite 345
                                          Washington, DC 20006
                                          Tel: (561) 558-5336
                                          Email: leklayman@gmail.com

                                          Attorney for Plaintiff




                                     26
        Case 1:19-cv-03366-RCL Document 28 Filed 02/18/20 Page 34 of 34



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of February 2020, a true and copy of the

foregoing was filed and served by electronic filing upon counsel listed on the Notice of

Electronic Filing:

Alison Schary
DAVIS WRIGHT TREMAINE, LLP
1919 Pennsylvania Avenue, N.W.
Suite 800
Washington, DC 20006
Telephone: (202) 973-4248
Facsimile: (202) 973-4499
alisonschary@dwt.com

Elizabeth A. McNamara
Rachel F. Strom
DAVIS WRIGHT TREMAINE, LLP
1251 Avenue of the Americas
21st Floor
New York, NY 10020
Telephone: (212) 489-8230

Attorneys for Defendants Tessa Stuart & Rolling Stone

Elizabeth Baldridge
JASSY VICK CAROLAN, LLP
800 Wilshire Boulevard
Suite 800
Los Angeles, CA 90017
Telephone: (310) 870-7048
Facsimile: (310) 870-7010
ebaldridge@jassyvick.com

Attorneys for Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard


                                                         /s/ Larry Klayman
                                                         Larry Klayman




                                             27
